Citation Nr: 0930090	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  04-12 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for a fracture, left 
mandible, healed with residual malocclusion, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1973 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The Veteran testified at a Board hearing 
in January 2007.  The Board remanded the matter in February 
2008 and July 2008 for further development.


FINDING OF FACT

The Veteran's fractured left mandible, healed with residual 
malocculusion, is manifested by malunion of the mandible with 
moderate displacement.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
fracture, left mandible, healed with residual malocclusion, 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.519, 4.1, 4.40, 
4.45, 4.59, 4.150, Diagnostic Codes 9904, 9905 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran fractured his left mandible in a motor vehicle 
accident in May 1976 while stationed in Germany.  He now 
contends that the wires used to treat the fracture damaged 
his teeth and ultimately necessitated their removal.

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged 
ratings have been considered here, but the Board concludes 
that the level of disability has not varied during the 
pertinent time period for the reasons discussed below.

The current 10 percent evaluation was assigned under 
Diagnostic Code 9904 for malunion of the mandible.  The 
regulation provides that a zero percent rating is assigned 
for slight displacement, a 10 percent rating for moderate 
displacement, and a 20 percent rating for severe 
displacement.  The evaluation is dependent on the degree of 
motion and relative loss of masticatory function.  38 C.F.R. 
§ 4.150, Diagnostic Code 9904.

For temporomandibular articulation, a 10 percent rating is 
assigned for motion of inter-incisal range limited to 31 to 
40 millimeters or when range of lateral excursion is 0 to 4 
millimeters.  A 20 percent rating is assigned for motion of 
inter-incisal range limited to 21 to 30 millimeters.  38 
C.F.R. § 4.150, Diagnostic Code 9905.

The United States Court of Appeals for Veterans Claims 
(Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The Veteran underwent a VA examination in February 2002.  The 
examiner reviewed private dental records and opined that 
extraction of the maxillary teeth was not related to the 
service-connected mandible fracture.  Rather, the teeth were 
extracted due to dental caries and periodontal disease.

Another VA examination was conducted in November 2008.  The 
examiner opined that the treatment wires and residual 
malocclusion from the service-connected fracture may have had 
a slight contribution in the loss of the Veteran's maxillary 
teeth, but his high decay rate, insufficient oral hygiene 
practices, and history of cigarette smoking were likely the 
main cause of the loss of teeth.

The November 2008 VA examination notes that there does not 
appear to be any limitation on opening the mouth.  The 
Veteran has some temporomandibular joint (TMJ) pain when 
opening wide.  Since there is no loss of range of motion, 
there is no basis upon which to assign a compensable 
disability rating under Diagnostic Code 9905.  See 38 C.F.R. 
§ 4.31 (2008).

The current rating of 10 percent under Diagnostic Code 9904 
is appropriate.  There is a moderate amount of displacement 
of the mandible, which causes some masticatory difficulty.  
The November 2008 VA examiner noted that the Veteran has 
trouble chewing steak and must cut up apples before eating 
them.  This amount of functional impairment falls short of 
what would be caused by severe displacement, which is what 
the next higher rating of 20 percent requires.

The current 10 percent rating takes into account the factors 
of pain, fatigue, weakness, and lack of endurance after 
repetitive use.  The VA examinations indicate reports of pain 
only when the Veteran must open his mouth wide during dental 
examination and treatment.  Also during the January 2007 
Board hearing, the Veteran testified about experiencing pain 
when a dentist had him open his mouth wide.  There is no 
evidence of pain limiting everyday functioning.  Thus, no 
higher rating is warranted under DeLuca.


There is no evidence of chronic osteomyelitis or 
osteoradionecrosis of the mandible, nor is there evidence of 
any loss of the mandible or of any part thereof.  Therefore, 
Diagnostic Codes 9900 thru 9902 are not applicable.  
Similarly, there is no evidence of a nonunion of the 
mandible.  Thus, Diagnostic Code 9903 is not for application.

Contrary to the Veteran's assertion, the medical evidence of 
record indicates that the Veteran's loss of teeth is not more 
likely than not related to the in-service fracture of the 
mandible.  Medical questions of diagnosis and etiology are 
within the province of trained medical professionals.  Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is 
not shown to be other than a layperson without the 
appropriate medical training and expertise, he is not 
competent to render a probative opinion on a medical matter.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Hence, his 
lay assertion does not have any probative value.  Moreover, 
the medical evidence shows no loss of substance of the 
mandible.  Accordingly, consideration under Diagnostic Code 
9913 [loss of teeth due to loss of substance of the mandible] 
is not warranted.

Extrascheudular Consideration

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1).  In this case, however, the record does not 
reflect that the Veteran's degenerative disc disease and 
lumbosacral strain has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of the disability.
In the absence of these factors, the Board finds that the 
requirements for referral of the case for evaluation for an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met.

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Formerly, proper notice included asking 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  This element of notice was 
removed from 38 C.F.R. § 3.159, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter.  Notice and Assistance Requirements, 73 Fed. Reg. 
23,353 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in January 2002 of the information and evidence 
needed to substantiate and complete claims for increased 
ratings, to include notice of what part of that evidence is 
to be provided by the claimant and what part VA will attempt 
to obtain. 

The Veteran was given the specific notice required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (regarding the 
appropriate disability rating and effective date of any grant 
of benefits) and Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) (concerning the specific notice to be given in claims 
for increase), in July 2008.  To whatever extent more timely 
notice was required, the Board finds no prejudice to the 
appellant in proceeding with the present decision.  He 
appealed the disability evaluations assigned.  He was given 
the specific requirements for an increased rating for the 
disability at issue in the rating decision and in the 
statement of the case, so he had actual notice of those 
criteria.

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim and by conducting VA examinations.  The claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to an increased rating for a fracture, left 
mandible, healed with residual malocclusion, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


